The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 18 February 2022 has been entered.
Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on p. 9 that “the claims are not directed to any judicial exception and the claims are integrated into a practical application.” This argument is not persuasive. The claims are directed to judicial exceptions and are not integrated into a practical application, as set forth below.
Applicant argues on p. 9 that the claims now contain added limitations that add “significantly more” than the judicial exception itself, and are therefore eligible. This argument is not persuasive. The newly added limitations are themselves abstract ideas, and are therefore incapable of making the claim amount to significantly more than the abstract ideas.
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues on p. 9 that the claims are now allowable over the prior art. This argument is not persuasive. The claims are not allowable over the prior art, as set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-20, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) mathematical concepts and mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG).
Step 1
Step 1 of the 2019 PEG analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1, 3-18, and 35 are directed to a system for identifying a corrosion risk.
Claims 19 and 20 are directed to a method for identifying a corrosion risk.
Each of claims 1, 3-20, and 35 are directed to one of the four statutory categories of subject matter.
Step 2A Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
design data stored in the system for representing components of the mechanical assembly, the design data comprising for each component of the mechanical assembly, a representation of the component and an indication of a constituent material of the component; and
a representation of an environment in contact with a component of the mechanical assembly and an indication of a constituent material of the environment, wherein in the design data, the representation of the environment is a child node linked to a representation of the component of the mechanical assembly that is in contact with the environment;
corrosion data;
obtain the design data:
store the design data in a first data structure and a second data structure, wherein representations of the components of the mechanical assembly are stored as items of the first data structure, and wherein the representation of the environment is stored as an item of the second data structure, wherein each item of the first data structure is associated with at least one other item of either the first or the second data structure, and wherein the item of the second data structure is associated with at least one item of the first data structure;
obtain corrosion data relevant to the obtained design data;
group the parts of the mechanical assembly into pairs of parts;
discard, from the pairs of parts, pairs in which at least one of the parts is nonconductive to generate a set of retained pairs which does not include the discarded pairs;
determine the existence of one or more galvanic circuits through only the set of retained pairs and the at least one environment that is a conductor of electricity;
for each respective item of the first data structure, identify a corrosion risk associated with the respective item based on the associations between items of the first and second data structures, and the obtained corrosion data and the determined existence of the one or more galvanic circuits; and 
provide, based on said identifications associated with the items of the first data structure, an indication of the corrosion risk.
Each of these claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. For example, but for the processor, the claim encompasses the user manually selecting, calculating, and determining. Additionally, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 1 recites limitations that fall into the mental process group of abstract ideas.
Claim 18 recites at least all of the judicial exceptions of claim 1. Claim 18 therefore also recites limitations that fall into the mental process groups of abstract ideas.
Claim 3 recites:
wherein the obtained design data comprises respective representations of two components and respective indications of the constituent materials of the two components.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 3 recites limitations that fall into the mental process group of abstract ideas.
Claim 4 recites:
wherein the design data includes respective representations of all components of the mechanical assembly and of all environments.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 4 recites limitations that fall into the mental process group of abstract ideas.
Claim 5 recites:
wherein the indication of the corrosion risk comprises an indication of a general corrosion risk associated with a constituent material of the component in contact with the constituent material of the environment.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 5 recites limitations that fall into the mental process group of abstract ideas.
Claim 6 recites:
wherein identifying a corrosion risk comprises: determining an existence of a galvanic circuit through the two components and the environment that is a conductor of electricity; and
determining a galvanic corrosion risk associated with the two components based on the galvanic potential difference between their respective constituent materials.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 6 recites limitations that fall into the mental process group of abstract ideas.
Claim 7 recites:
wherein determining the existence of a galvanic circuit comprises:
determining whether the two components are made of distinct constituent materials;
determining whether one of the two components has a greater galvanic potential than the other; and
determining whether the environment is in contact with both of the two components.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 7 recites limitations that fall into the mental process group of abstract ideas.
Claim 8 recites:
wherein determining the existence of a galvanic circuit comprises determining a direct or indirect electrical connection between the two components.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 8 recites limitations that fall into the mental process group of abstract ideas.
Claim 9 recites:
wherein identifying a corrosion risk comprises determining the existence of one or more electrical connections through the two components and the environment.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 9 recites limitations that fall into the mental process group of abstract ideas.
Claim 10 recites:
wherein determining the existence of one or more electrical connections comprises determining a direct or indirect electrical connection.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 10 recites limitations that fall into the mental process group of abstract ideas.
Claim 11 recites:
wherein obtaining design data comprises generating a design data output file, wherein the design data output file includes the first and second data structures.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 11 recites limitations that fall into the mental process group of abstract ideas.
Claim 12 recites:
wherein identifying a corrosion risk comprises mapping the design data to the obtained corrosion data.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 12 recites limitations that fall into the mental process group of abstract ideas.
Claim 13 recites:
a report generator.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 13 recites limitations that fall into the mental process group of abstract ideas.
Claim 14 recites:
assess a level of the identified corrosion risk.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 14 recites limitations that fall into the mental process group of abstract ideas.
Claim 15 recites:
generate a report that includes at least one of a galvanic risk, a general corrosion risk, and a risk rating.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 15 recites limitations that fall into the mental process group of abstract ideas.
Claim 16 recites:
wherein the obtained corrosion data comprises corrosion case and advice data, and wherein the report generator is configured to generate a report that include the corrosion case and advice data.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 16 recites limitations that fall into the mental process group of abstract ideas.
Claim 17 recites:
wherein the obtained corrosion data comprises at least one of the material name, environmental durability level associated with a material-environment combination and a galvanic potential associated with a material.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 17 recites limitations that fall into the mental process group of abstract ideas.
Claim 35 recites:
wherein the representations of the components of the mechanical assembly are grouped into pairs, and wherein those pairs of representations for which the constituent material of at least one representation is non- conductive are excluded from the identification of the corrosion risk.
These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. That is, other than reciting “a processor configured to”, nothing in the claim precludes the step from practically being performed in the human mind. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, claim 35 recites limitations that fall into the mental process group of abstract ideas.
Claim 19 recites:
obtaining design data representing components of the mechanical assembly, the design data comprising for each component of the mechanical assembly, a representation of the component and an indication of a constituent material of the component; and
a representation of an environment in contact with a component of the mechanical assembly and an indication of a constituent material of the environment, wherein in the design data, the representation of the environment is a child node linked to a representation of the component of the mechanical assembly that is in contact with the environment;
storing the design data in a first data structure and a second data structure, wherein representations of the components of the mechanical assembly are stored as items of the first data structure, and wherein the representation of the environment is stored as an item of the second data structure, wherein each item of the first data structure is associated with at least one other item of either the first or the second data structure, and wherein the item of the second data structure is associated with at least one item of the first data structure;
obtaining corrosion data relevant to the obtained design data;
grouping the parts of the mechanical assembly into pairs of parts;
discarding, from the pairs of parts, pairs in which at least one of the parts is nonconductive to generate a set of retained pairs which does not include the discarded pairs;
determining the existence of one or more galvanic circuits through only the set of retained pairs and the at least one environment that is a conductor of electricity;
for each respective item of the first data structure, identifying a corrosion risk associated with the respective item based on the associates between items of the first and second data structures, and the obtained corrosion data and the determined existence of the one or more galvanic circuits; and
providing, based on said identifications associated with the items of the first data structure, an indication of the corrosion risk.
Each of these claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper. Thus, claim 19 recites limitations that fall into the mental process group of abstract ideas.
Claim 20 recites:
wherein the obtained design data comprises a topological representation of first and second components and the environment of the mechanical assembly, wherein the obtained corrosion data comprises an indication of a general corrosion risk associated with the first component being in contact with one of the second component or the environment, and wherein comparison of the obtained design data with the obtained corrosion data identifies the corrosion risk of the first component based on the topology and the indication of the general corrosion risk.
Each of these claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen and paper. Thus, claim 20 recites limitations that fall into the mental process group of abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional element of a “processor configured to” do processor things like receiving data, analyzing data, and outputting data, merely as a tool used to perform the abstract mental process steps. Claim 18 recites that the computer system is used to perform CAD.
Claims 3-17 do not recite any further additional elements
The computer in these claims is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the judicial exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 1, 3-18, and 35 are directed to the judicial exceptions.
Claim 19 recites no additional elements, and is therefore directed solely to the judicial exceptions.
Claim 20 contains all of the limitations of claim 19, including the judicial exceptions of claim 19. Claim 20 does not recite any additional elements that would integrate the judicial exceptions into a practical application. Claim 20 is therefore also directed to the recited judicial exceptions.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding Claim 1, as discussed with respect to Step 2A Prong Two, the additional element of the processor amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered individually or in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1, 3-18, and 35, and claims 1, 3-18, and 35 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding Claims 19 and 20, because the claims fail to recite any additional elements, there are no additional elements to provide an inventive concept that makes the claim amount to significantly more than the abstract ideas.
Claims 19 and 20 are therefore ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rutka, US Patent Number 8,195,322 B2 (hereinafter Rutka) in view of Schweitzer, “Fundamentals of Metallic Corrosion, Atmospheric and Media Corrosion of Metals,” (hereinafter Schweitzer).
Regarding claim 1:
Rutka teaches a system for identifying a corrosion risk during the design of a mechanical assembly, the system comprising:
design data stored in the system for representing components of the mechanical assembly, the design data comprising for each component of the mechanical assembly, a representation of the component and an indication of a constituent material of the component (“determination of the parts of the assembly that are in mechanical contact with each other,” col. 9, lines 55-56, Figs. 1-3; “determine, for each of the parts of the assembly, the material of which they are made,” col. 13, lines 41-42); and
an indication of a constituent material of the environment (“determine, for each of the parts of the assembly, the material of which they are made,” col. 13, lines 41-42);
corrosion data stored in the system (“one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35); and
a processor configured to obtain the design data (“determination of the parts of the assembly that are in mechanical contact with each other,” col. 9, lines 55-56, Figs. 1-3;
store the design data in a first data structure, wherein representations of the components of the mechanical assembly are stored as items of the first data structure, wherein each item of the first data structure is associated with at least one other item of either the first data structure component (“determination of the parts of the assembly that are in mechanical contact with each other,” col. 9, lines 55-56, Figs. 1-3);
obtain corrosion data relevant to the obtained design data (“one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35);
group the parts of the mechanical assembly into pairs of parts (“identifying in formal fashion pairs of parts,” col. 3, lines 37-38);
discard, from the pairs of parts, pairs in which at least one of the parts is nonconductive to generate a set of retained pairs which does not include the discarded pairs (“identify, in the form of second parts of parts, the parts of the assembly that are in electrical contact with each other,” col. 12, lines 11-12);
determine the existence of one or more galvanic circuits through only the set of retained pairs and the at least one environment that is a conductor of electricity (“as an example, one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35);
for each respective item of the first data structure, identify a corrosion risk associated with the respective item based on the associations between items of the first and second data structures, and the obtained corrosion data and the determined existence of the ore or more galvanic circuits (“one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35); and 
provide, based on said comparisons associated with the items of the first data structure, an indication of the corrosion risk.
design data stored in the system for representing components of the mechanical assembly, the design data comprising a representation of a first component of the mechanical assembly risk (“one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35).
Rutka does not teach a representation of an environment in contact with a component of the mechanical assembly, wherein in the design data, the representation of the environment is a child node linked to a representation of the component of the mechanical assembly that is in contact with the environment,
store the design data in a first data structure and a second data structure, wherein representations of the components of the mechanical assembly are stored as items of the first data structure, and wherein the representation of the environment is stored as an item of the second data structure, wherein each item of the first data structure is associated with at least one other item of either the first or the second data structure, and wherein the item of the second data structure is associated with at least one item of the first data structure.
Schweitzer teaches that galvanic corrosion is a known corrosion mechanism when two galvanically dissimilar metals are in contact with each other in the presence of an electrolytic solution, such as water (“the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8);
group the parts of the mechanical assembly into pairs of parts; discard, from the pairs of parts, pairs in which at least one of the parts is nonconductive to generate a set of retained pairs which does not include the discarded pairs; determine the existence of one or more galvanic circuits through only the set of retained pairs and the at least one environment that is a conductor of electricity (“how galvanic current will flow between two metals,” p. 8, which requires one to know which pairs of parts touch, which pairs of parts are conductive, and which pairs are in an environment that can cause galvanic corrosion).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rutka to check whether the galvanically dissimilar metals in contact with each other are also in contact with an electrolytic environment, like water, as taught by Schweitzer, because this would advantageously allow one to determine, with greater certainty, the possible risk of galvanic corrosion, thereby resulting in a representation of an environment in contact with a component of the mechanical assembly, wherein in the design data, the representation of the environment is a child node linked to a representation of the component of the mechanical assembly that is in contact with the environment, store the design data in a first data structure and a second data structure, wherein representations of the components of the mechanical assembly are stored as items of the first data structure, and wherein the representation of the environment is stored as an item of the second data structure, wherein each item of the first data structure is associated with at least one other item of either the first or the second data structure, and wherein the item of the second data structure is associated with at least one item of the first data structure.
Regarding claim 2, the combination of Rutka and Schweitzer renders obvious claim 1, as set forth in the rejection of claim 1 above. The combination of Rutka and Schweitzer renders obvious wherein the obtained design data comprises the representation of the environment and the indication of the constituent material of the environment (Schweitzer: “the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8).
Regarding claim 3, the combination of Rutka and Schweitzer renders obvious claim 1, as set forth in the rejection of claim 1 above. The combination of Rutka and Schweitzer renders obvious wherein the obtained design data further comprises respective representations of two components and respective indications of the constituent materials of the two components (Rutka: “determination of the parts of the assembly that are in mechanical contact with each other,” col. 9, lines 55-56, Figs. 1-3; “determine, for each of the parts of the assembly, the material of which they are made,” col. 13, lines 41-42; Schweitzer: “the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8).
Regarding claim 4, the combination of Rutka and Schweitzer renders obvious claim 3, as set forth in the rejection of claim 3 above. The combination of Rutka and Schweitzer renders obvious wherein design data includes respective representations of all components of the mechanical assembly and of all environments (Rutka: “determination of the parts of the assembly that are in mechanical contact with each other,” col. 9, lines 55-56, Figs. 1-3; “determine, for each of the parts of the assembly, the material of which they are made,” col. 13, lines 41-42; “One can thus verify, for example, whether the assembly or a portion thereof is tight to one or more fluids (water, air, etc.) by locally verifying, at the level of the parts in contact of the assembly, those which have an ability to be sealed tight and thus possess what is known as a sealing attribute,” col. 2, lines 26-27).
Regarding claim 5, the combination of Rutka and Schweitzer renders obvious claim 1, as set forth in the rejection of claim 1 above. The combination of Rutka and Schweitzer renders obvious wherein the indication of the corrosion risk comprises an indication of a general corrosion risk associated with a constituent material of the component in contact with the constituent material of the environment (Schweitzer: “the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8). 
Regarding claim 6, the combination of Rutka and Schweitzer renders obvious claim 3, as set forth in the rejection of claim 3 above. The combination of Rutka and Schweitzer renders obvious wherein identifying a corrosion risk comprises:
determining an existence of a galvanic circuit through the two components and the environment that is a conductor of electricity (Rutka: “determination of the parts of the assembly that are in mechanical contact with each other,” col. 9, lines 55-56, Figs. 1-3; “determine, for each of the parts of the assembly, the material of which they are made,” col. 13, lines 41-42; Schweitzer: “the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8); and
determining a galvanic corrosion risk associated with the two components based on the galvanic potential difference between their respective constituent materials (Schweitzer: “the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8).
Regarding claim 7, the combination of Rutka and Schweitzer renders obvious claim 6, as set forth in the rejection of claim 6 above. The combination of Rutka and Schweitzer renders obvious wherein determining the existence of a galvanic circuit comprises:
determining whether the two components are made of distinct constituent materials (Rutka: “determination of the parts of the assembly that are in mechanical contact with each other,” col. 9, lines 55-56, Figs. 1-3; “determine, for each of the parts of the assembly, the material of which they are made,” col. 13, lines 41-42);
determining whether one of the two components has a greater galvanic potential than the other (Rutka: “one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35; Schweitzer: “the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8); and
determining whether the environment is in contact with both of the two components (Rutka: “One can thus verify, for example, whether the assembly or a portion thereof is tight to one or more fluids (water, air, etc.) by locally verifying, at the level of the parts in contact of the assembly, those which have an ability to be sealed tight and thus possess what is known as a sealing attribute,” col. 2, lines 26-27; Schweitzer: “the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8).
Regarding claim 8, the combination of Rutka and Schweitzer renders obvious claim 6, as set forth in the rejection of claim 6 above. The combination of Rutka and Schweitzer renders obvious wherein determining the existence of a galvanic circuit comprises determining a direct or indirect electrical connection between the two components (Rutka: “possible to determine the path or paths taken by the electrical flow in this structure,” col. 14, lines 36-37).
Regarding claim 9, the combination of Rutka and Schweitzer renders obvious claim 3, as set forth in the rejection of claim 3 above. The combination of Rutka and Schweitzer renders obvious identifying a corrosion risk  comprises determining the existence of one or more electrical connections through the first and second components (Rutka: “determination of the parts of the assembly that are in mechanical contact with each other,” col. 9, lines 55-56, Figs. 1-3; “determine, for each of the parts of the assembly, the material of which they are made,” col. 13, lines 41-42; “possible to determine the path or paths taken by the electrical flow in this structure,” col. 14, lines 36-37).
Regarding claim 10, the combination of Rutka and Schweitzer renders obvious claim 9, as set forth in the rejection of claim 9 above. The combination of Rutka and Schweitzer renders obvious wherein determining the existence of one or more electrical connections comprises determining a direct or indirect electrical connection (Rutka: “possible to determine the path or paths taken by the electrical flow in this structure,” col. 14, lines 36-37).
Regarding claim 11, the combination of Rutka and Schweitzer renders obvious claim 1, as set forth in the rejection of claim 1 above. The combination of Rutka and Schweitzer renders obvious wherein obtaining design data comprises generating a design data output file, wherein the design output file includes the first and second data structures (Rutka: Fig. 3, Fig. 13).
Regarding claim 12, the combination of Rutka and Schweitzer renders obvious claim 9, as set forth in the rejection of claim 9 above. The combination of Rutka and Schweitzer renders obvious wherein identifying a corrosion risk comprises mapping, the design data to the obtained corrosion data (Rutka: Fig. 3, Fig. 13).
Regarding claim 13, the combination of Rutka and Schweitzer renders obvious claim 1, as set forth in the rejection of claim 1 above. The combination of Rutka and Schweitzer renders obvious the system further comprising a report generator (Rutka: Fig. 3, Fig. 13).
Regarding claim 14, the combination of Rutka and Schweitzer renders obvious claim 13, as set forth in the rejection of claim 13 above. The combination of Rutka and Schweitzer renders obvious wherein the processor is further configured to assess a level of the identified corrosion risk (Rutka: Fig. 3, Fig. 13; “one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35).
Regarding claim 15, the combination of Rutka and Schweitzer renders obvious claim 13, as set forth in the rejection of claim 13 above. The combination of Rutka and Schweitzer renders obvious wherein the report generator is configured to generate a report that includes at least one of a galvanic risk, a general corrosion risk, and a risk rating (Rutka: Fig. 3, Fig. 13; “one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35).
Regarding claim 16, the combination of Rutka and Schweitzer renders obvious claim 13, as set forth in the rejection of claim 13 above. The combination of Rutka and Schweitzer renders obvious wherein the obtained corrosion data comprises one corrosion case and advice data, and wherein the report generator is configured to generate a report that includes the corrosion case and advice data (Rutka: Fig. 3, Fig. 13; “one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35).
Regarding claim 17, the combination of Rutka and Schweitzer renders obvious claim 1, as set forth in the rejection of claim 1 above. The combination of Rutka and Schweitzer renders obvious wherein the obtained corrosion data comprises at least one of a material name, environmental durability level associated with a material-environment combination and a galvanic potential associated with a material (Rutka: Fig. 3, Fig. 13; “one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35).
Regarding claim 18, the combination of Rutka and Schweitzer renders obvious claim 1, as set forth in the rejection of claim 1 above. The combination of Rutka and Schweitzer renders obvious wherein, in use, the system forms a plug-in component in a CAD system (Rutka: native CAD file type,” col. 10, lines 38-39).
Regarding claim 19:
Rutka teaches a method of identifying a corrosion risk during the design of a mechanical assembly, the method comprising the steps of:
obtaining design data representing components of the mechanical assembly, the design data comprising for each component of the mechanical assembly, a representation of the component and an indication of a constituent material of the component (“determination of the parts of the assembly that are in mechanical contact with each other,” col. 9, lines 55-56, Figs. 1-3;“determine, for each of the parts of the assembly, the material of which they are made,” col. 13, lines 41-42); and
storing the design data in a first data structure and a second data structure, wherein representations of the components of the mechanical assembly are stored as items of the first data structure, and wherein the representation of the environment is stored as an item of the second data structure, wherein each item of the first data structure is associated with at least one other item of either the first or the second data structure, and wherein the item of the second data structure is associated with at least one item of the first data structure (“determination of the parts of the assembly that are in mechanical contact with each other,” col. 9, lines 55-56, Figs. 1-3; “determine, for each of the parts of the assembly, the material of which they are made,” col. 13, lines 41-42);
obtaining corrosion data relevant to the obtained design data (“one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35);
group the parts of the mechanical assembly into pairs of parts (“identifying in formal fashion pairs of parts,” col. 3, lines 37-38);
discard, from the pairs of parts, pairs in which at least one of the parts is nonconductive to generate a set of retained pairs which does not include the discarded pairs (“identify, in the form of second parts of parts, the parts of the assembly that are in electrical contact with each other,” col. 12, lines 11-12);
determine the existence of one or more galvanic circuits through only the set of retained pairs and the at least one environment that is a conductor of electricity (“as an example, one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35);
for each respective item of the first data structure, identifying a corrosion risk associated with the respective item based on the associates between items of the first and second data structures, and the obtained corrosion data and the determined existence of the ore or more galvanic circuits (“one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35); and
providing, based on said comparison associated with the items of the first data structure, an indication of the corrosion risk (“one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35).
Rutka does not teach a representation of an environment in contact with a component of the mechanical assembly and an indication of a constituent material of the environment, wherein in the design data, the representation of the environment is a child node linked to a representation of the component of the mechanical assembly that is in contact with the environment.
Schweitzer teaches that galvanic corrosion is a known corrosion mechanism when two galvanically dissimilar metals are in contact with each other in the presence of an electrolytic solution, such as water (“the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8);
group the parts of the mechanical assembly into pairs of parts; discard, from the pairs of parts, pairs in which at least one of the parts is nonconductive to generate a set of retained pairs which does not include the discarded pairs; determine the existence of one or more galvanic circuits through only the set of retained pairs and the at least one environment that is a conductor of electricity (“how galvanic current will flow between two metals,” p. 8, which requires one to know which pairs of parts touch, which pairs of parts are conductive, and which pairs are in an environment that can cause galvanic corrosion).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rutka to check whether the galvanically dissimilar metals in contact with each other are also in contact with an electrolytic environment, like water, as taught by Schweitzer, because this would advantageously allow one to determine, with greater certainty, the possible risk of galvanic corrosion, thereby resulting in a representation of an environment in contact with a component of the mechanical assembly and an indication of a constituent material of the environment, wherein in the design data, the representation of the environment is a child node linked to a representation of the component of the mechanical assembly that is in contact with the environment.
Regarding claim 20, the combination of Rutka and Schweitzer renders obvious the method of claim 19, as set forth in the rejection of claim 19 above. The combination of Rutka and Schweitzer renders obvious wherein the obtained design data comprises a topological representation of first and second components and the environment of the mechanical assembly (Rutka: Fig. 13),
wherein the obtained corrosion data comprises an indication of a general corrosion risk associated with the first component being in contact with one of the second component or the environment (Rutka: “one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35; Schweitzer: “the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8), and
wherein comparison of the obtained design data with the obtained corrosion data identifies the corrosion risk of the first component based on the topology and the indication of the general corrosion risk (Rutka: Fig. 13; “one can determine such an incompatibility for the galvanic pairs,” col. 21, lines 34-35; Schweitzer: “the galvanic series of metals provides details of how galvanic current will flow between two metals and which metal will corrode when they are in contact or near each other and an electrolyte is present (e.g., water),” “when two different metallic materials are electrically connected and placed in a conductive solution (electrolyte), an electrical potential exists,” p. 8).
Regarding claim 35, the combination of Rutka and Schweitzer renders obvious claim 6, as set forth in the rejection of claim 6 above. The combination of Rutka and Schweitzer renders obvious wherein the representations of the components of the mechanical assembly are grouped into pairs (Schweitzer: “when two different metallic materials are electrically connected and placed in a conductive solution,” p. 8), and wherein those pairs of representations for which the constituent material of at least one representation is non-conductive are excluded from the identification of the corrosion risk (Schweitzer: if one of the two materials of a pair of materials is not in Table 1.2, then no further galvanic corrosion analysis is needed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
17 June 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853